UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010, or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-13374 REALTY INCOME CORPORATION (Exact name of registrant as specified in its charter) Maryland 33-0580106 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 600 La Terraza Boulevard, Escondido, California92025-3873 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (760) 741-2111 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx There were 110,696,548 shares of common stock outstanding as of October 20, 2010. REALTY INCOME CORPORATION Form 10-Q September 30, 2010 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1: Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements 17 The Company 18 Recent Developments 20 Liquidity and Capital Resources 23 Results of Operations 27 Funds from Operations Available to Common Stockholders (FFO) 35 Adjusted Funds from Operations Available to Common Stockholders (AFFO) 36 Property Portfolio Information 37 Impact of Inflation 42 Impact of Recent Accounting Pronouncements 42 Other Information 42 Item 3: Quantitative and Qualitative Disclosures About Market Risk 42 Item 4: Controls and Procedures 43 PART II.OTHER INFORMATION Item 1A: Risk Factors 44 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 6: Exhibits 44 SIGNATURE 47 1 Table of contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2010 and December 31, 2009 (dollars in thousands, except per share data) 2010 2009 ASSETS (unaudited) Real estate, at cost: Land $ $ Buildings and improvements Total real estate, at cost Less accumulated depreciation and amortization ) ) Net real estate held for investment Real estate held for sale, net Net real estate Cash and cash equivalents Accounts receivable, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Distributions payable $ $ Accounts payable and accrued expenses Other liabilities Line of credit payable Notes payable Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock and paid in capital, par value $1.00 per share, 20,000,000 shares authorized, 13,900,000 shares issued and outstanding Common stock and paid in capital, par value $1.00 per share, 200,000,000 shares authorized, 110,696,348 and 104,286,705 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Distributions in excess of net income ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 2 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the three and nine months ended September 30, 2010 and 2009 (dollars in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, REVENUE Rental $ Other 84 Total revenue EXPENSES Depreciation and amortization Interest General and administrative Property Income taxes 74 Total expenses Income from continuing operations Income from discontinued operations: Real estate acquired for resale by Crest Real estate held for investment Total income from discontinued operations Net income Preferred stock cash dividends ) Net income available to common stockholders $ Amounts available to common stockholders per common share: Income from continuing operations: Basic $ Diluted $ Net income: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. 3 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, 2010 and 2009 (dollars in thousands)(unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to net income: Depreciation and amortization Income from discontinued operations: Real estate acquired for resale ) ) Real estate held for investment ) ) Gain on sales of land ) ) Amortization of share-based compensation Cash provided by discontinued operations: Real estate acquired for resale Real estate held for investment Collection of notes receivable by Crest 96 Change in assets and liabilities: Accounts receivable and other assets Accounts payable, accrued expenses and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from the sales of investment properties: Continuing operations Discontinued operations Funds held in escrow pending property acquisitions ) Restricted escrow deposit for Section 1031 tax-deferred exchange ) Acquisition of and improvements to investment properties ) ) Intangibles acquired in connection with acquisitions of investment properties ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash distributions to common stockholders ) ) Cash dividends to preferred stockholders ) ) Borrowings from line of credit Payments under line of credit ) Proceeds from notes issued, net of financing costs of $3,869 Proceeds from common stock offering, net of costs of $10,131 Principal payment on notes payable ) Other items ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ For supplemental disclosures, see note 12. The accompanying notes to consolidated financial statements are an integral part of these statements. 4 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (unaudited) 1. Management Statement The consolidated financial statements of Realty Income Corporation ("Realty Income", the "Company", "we", "our" or "us") were prepared from our books and records and include all adjustments (consisting of only normal recurring accruals) necessary to present a fair statement of results for the interim period presented. Certain of the 2009 balances have been reclassified to conform to the 2010 presentation. Readers of this quarterly report should refer to our audited financial statements for the year ended December 31, 2009, which are included in our 2009 Annual Report on Form 10-K, as certain disclosures that would substantially duplicate those contained in the audited financial statements have not been included in this report. At September 30, 2010, we owned 2,342 properties, located in 49 states, containing over 19.5million leasable square feet, along with three properties owned by our wholly-owned taxable REIT subsidiary, Crest Net Lease, Inc. ("Crest"). Crest was created to buy and sell properties, primarily to individual investors who are involved in tax-deferred exchanges under Section 1031 of the Internal Revenue Code of 1986, as amended (the "Code"). 2. Summary of Significant Accounting Policies and Procedures A.The accompanying consolidated financial statements include the accounts of Realty Income, Crest, and other entities for which we make operating and financial decisions (i.e., control), after elimination of all material intercompany balances and transactions. All of Realty Income's subsidiaries are wholly-owned. We have no unconsolidated or off-balance sheet investments in variable interest entities. B.We have elected to be taxed as a real estate investment trust ("REIT") under the Code. We believe we have qualified and continue to qualify as a REIT. Under the REIT operating structure, we are permitted to deduct distributions paid to our stockholders and generally will not be required to pay federal corporate income taxes on such income. Accordingly, no provision has been made for federal income taxes in the accompanying consolidated financial statements, except for the federal income taxes of Crest, which are included in discontinued operations. C.We recognize an allowance for doubtful accounts relating to accounts receivable for amounts deemed uncollectible. We consider tenant specific issues, such as financial stability and ability to pay rent, when determining collectibility of accounts receivable and appropriate allowances to record.The allowance for doubtful accounts at September 30, 2010 was $1.1 million and at December 31, 2009 was $865,000. September 30, December 31, D.Other assets consist of the following (dollars in thousands) at: Notes receivable issued in connection with Crest property sales $ $ Deferred bond financing costs, net Value of in-place and above-market leases, net Prepaid expenses Funds held in escrow pending property acquisitions Corporate assets, net of accumulated depreciation and amortization Restricted escrow deposit for Section 1031 tax-deferred exchange Credit facility organization costs, net Other items $ $ 5 Table of contents E.Distributions payable consist of the following declared September 30, December 31, distributions (dollars in thousands) at: Common stock distributions $ $ Preferred stock dividends $ $ F.Accounts payable and accrued expenses consist of the September 30, December 31, following(dollars in thousands) at: Bond interest payable $ $ Other items $ $ September 30, December 31, G.Other liabilities consist of the following (dollars in thousands) at: Rent received in advance $ $ Security deposits Value of in-place below-market leases, net $ $ H.Goodwill is tested for impairment during the second quarter of each year as well as when events or circumstances occur indicating that our goodwill might be impaired. During our test for impairment of goodwill, during the second quarters of 2010 and 2009, we determined that the estimated fair values of our reporting units exceeded their carrying values.We did not record any impairment on our existing goodwill in 2010 or 2009. 3.Properties Acquired We acquire the land, buildings and improvements that are necessary for the successful operations of retail and other commercial enterprises. A.During the first nine months of 2010, Realty Income invested $302.9million in 23 new properties with an initial weighted average contractual lease rate of 7.6%. These 23 properties are located in eight states, contain over 511,000 leasable square feet, and are 100% leased with an average lease term of 18.3 years. The initial weighted average contractual lease rate is computed by dividing the estimated aggregate base rent for the first year of each lease by the estimated total cost of the properties. In connection with these acquisitions, transaction costs of $191,000 were recorded to "general and administrative" expense on our consolidated statement of income, for the nine months ended September 30, 2010. Included in the $302.9 million invested during the first nine months of 2010, is the acquisition and lease-back of approximately $269.2 million of winery and vineyard properties under 20-year, triple-net lease agreements with Diageo Chateau & Estates Wine Company, guaranteed by Diageo plc (NYSE: ADR: DEO) (together with its subsidiaries, "Diageo"). The properties are all located in California's Napa Valley and include two wineries that produce wines for Diageo's Sterling Vineyards ("Sterling") and Beaulieu Vineyards ("BV") brands and 11 vineyards producing grapes for their Sterling, BV and other brands. The properties include approximately 2,000 acres and 400,000 square feet of winery, production, storage, shipping and tourist buildings. Diageo will continue to operate the wineries and vineyards. 6 Table of contents In comparison, during the first nine months of 2009, we invested $11.9million in three new properties and previously acquired properties with an initial weighted average contractual lease rate of 10.1%.In connection with these acquisitions, transaction costs of $44,000 were recorded to "general and administrative" expense on our consolidated statements of income for the three and nine months ended September 30, 2009.The three properties are located in two states, contain over 87,000 leasable square feet, and are 100% leased with an average lease term of 12.4 years. B.During the first nine months of 2010 and 2009, Crest did not invest in any new properties. C.Crest's property inventory, at September 30, 2010 and at December 31, 2009, consisted of three properties valued at $3.8 million. These amounts are included on our consolidated balance sheets in "real estate held for sale, net.” D.When acquiring a property for investment purposes, we allocate the fair value of real estate acquired with in-place operating leases to: 1) land, 2) building and improvements, and 3) identified intangible assets and liabilities, based in each case on their fair values. Intangible assets and liabilities consist of above-market and below-market leases, the value of in-place leases and tenant relationships. Of the $11.9 million invested in the first nine months of 2009, $10.5 million was used to acquire three properties with existing leases. In accordance with the policy above, we recorded $1.4 million as the intangible value of the in-place leases, $150,000 as the intangible value of above-market leases and $655,000 as the intangible value of below-market leases for the first nine months of 2009. The value of the in-place and above-market leases are recorded to "other assets" on our consolidated balance sheet, as of September 30, 2009, and the value of the below-market leases are recorded to "other liabilities" on our consolidated balance sheet, as of September 30, 2009. All of these amounts are amortized over the life of the respective leases. No properties with in-place leases were acquired during the first nine months of 2010. 4.Credit Facility We have a $355 million revolving, unsecured credit facility that expires in May 2011, unless extended by two, one-year extension options. Under our credit facility, our investment grade credit ratings provide for financing at the London Interbank Offered Rate, commonly referred to as LIBOR, plus 100 basis points with a facility fee of 27.5 basis points, for all-in drawn pricing of 127.5 basis points over LIBOR. The borrowing rate is not subject to a LIBOR floor. We also have other interest rate options available to us. Our credit facility is unsecured and, accordingly, we have not pledged any assets as collateral for this obligation. In May 2008, as a result of entering into our current credit facility, we incurred $3.2 million of credit facility origination costs that were capitalized and are being amortized over three years. The costs that were capitalized are included in "other assets" on our consolidated balance sheets, with balances of $673,000 at September 30, 2010 and $1.5 million at December 31, 2009. The average borrowing rate on our credit facility was 1.3%, during the first nine months of 2010. We did not utilize our credit facility during the first nine months of 2009. Our effective borrowing rate at September 30, 2010 was 1.3% and at September 30, 2009 was 1.2%. Our credit facility is subject to various leverage and interest coverage ratio limitations. We are in compliance with these covenants. We regularly review our credit facility and may seek to extend, renew, or replace our credit facility, to the extent we deem appropriate. 7 Table of contents 5.Notes Payable A. General Our senior unsecured note obligations consist of the following at September 30, 2010 and December 31, 2009, sorted by maturity date (dollars in millions): September 30, December 31, 5.375% notes, issued in March 2003 and due in March 2013 $ $ 5.5% notes, issued in November 2003 and due in November 2015 5.95% notes, issued in September 2006 and due in September 2016 5.375% notes, issued in September 2005 and due in September 2017 6.75% notes, issued in September 2007 and due in August 2019 5.75% notes, issued in June 2010 and due in January 2021 5.875% bonds, issued in March 2005 and due in March 2035 $ $ B. Note Issuance In June 2010, we issued $250.0 million in aggregate principal amount of 5.75% senior unsecured notes due January 2021 (the "2021 Notes"). The price to the investor for the 2021 Notes was 99.404% of the principal amount for an effective yield of 5.826%. The net proceeds of approximately $246.1 million from this offering were used to repay borrowings under our acquisition credit facility, which were used to finance the acquisition of the Diageo properties.Interest is paid semiannually on the 2021 Notes. C. Note Redemption On their maturity date in January 2009, we redeemed, using cash on hand, all of our outstanding 8.00% notes issued in January 1999 at a redemption price equal to 100% of the principal amount of $20 million, plus accrued and unpaid interest. 6.Issuance of Common Stock In September 2010, we issued 6,198,500 shares of common stock at a price of $33.40 per share.The net proceeds of approximately $196.9 million were used to repay borrowings of $49.7 million under our acquisition credit facility and to fund $126.5 million of property acquisitions during October 2010. The remaining net proceeds were used for general corporate purposes and working capital. 7.Fair Value of Financial Assets and Liabilities Fair value is defined as the price that would be received from the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure for assets and liabilities measured at fair value requires allocation to a three-level valuation hierarchy. This valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. Categorization within this hierarchy is based upon the lowest level of input that is significant to the fair value measurement. We believe that the carrying values reflected on our consolidated balance sheets reasonably approximate the fair values for cash and cash equivalents, accounts receivable, and all liabilities, due to their short-term nature, except for our notes receivable issued in connection with property sales and our notes payable, which are disclosed below (dollars in millions): 8 Table of contents Carrying value per Estimated At September 30, 2010 balance sheet fair value Notes receivable issued in connection with Crest property sales $ $ Notes payable $ $ Carrying value per Estimated At December 31, 2009 balance sheet fair value Notes receivable issued in connection with Crest property sales $ $ Notes payable $ $ The estimated fair value of our notes receivable, issued in connection with property sales, has been calculated by discounting the future cash flows using an interest rate based upon the current 5-year or 7-year Treasury Yield Curve plus an applicable credit-adjusted spread. These notes receivable were issued in connection with the sale of three Crest properties. Payments to us on these notes receivable are current and no allowance for doubtful accounts has been recorded for them. The estimated fair value of our notes payable is based upon indicative market prices and recent trading activity of our notes. 8. Gain on Sales of Investment Properties by Realty Income During the third quarter of 2010, we sold nine investment properties for $8.9 million, which resulted in a gain of $1.9 million. During the first nine months of 2010, we sold 19 investment properties for $16.1 million, which resulted in a gain of $3.8 million. The results of operations for these properties have been reclassified as discontinued operations. Additionally, we sold excess land from one property for $600,000, which resulted in a gain of $468,000. This gain is included in "other revenue" on our consolidated statement of income, for the nine months ended September 30, 2010, because this excess land was associated with a property that continues to be owned as part of our core operations. In comparison, during the third quarter of 2009, we sold seven investment properties for $4.4 million, which resulted in a gain of $1.8 million. During the first nine months of 2009, we sold 17 investment properties for $10.8 million, which resulted in a gain of $4.2 million. The results of operations for these properties have been reclassified as discontinued operations. Additionally, we received proceeds of $170,000 from the sale of excess land from one property, which resulted in a gain of $15,000. This gain is included in "other revenue" on our consolidated statement of income, for the three and nine months ended September 30, 2009, because this excess land was associated with a property that continues to be owned as part of our core operations. During the first nine months of 2010 and 2009, Crest did not sell any properties. 9. Discontinued Operations We review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Generally, an impairment is recorded if estimated future operating cash flows (undiscounted and without interest charges) plus estimated disposition proceeds (undiscounted) are less than the current book value of the property. Key factors that we use in this analysis include: projected rental rates, capital expenditures, and property sales capitalization rates. Additionally, a property classified as held for sale is carried at the lower of carrying cost or estimated fair value, less the estimated cost to sell. For the third quarter of 2010, we recorded a provision for impairment of $84,000 on one property, which was sold during the third quarter of 2010. This provision for impairment is included in "income from discontinued operations, real estate held for investment" on our consolidated income statement for the three months ended September 30, 2010. For the third quarter of 2009, we did not record any provisions for impairment. 9 Table of contents For the first nine months of 2010, we recorded provisions for impairment of $171,000 on three properties, all of which were sold in the first nine months of 2010. These provisions for impairment are included in "income from discontinued operations, real estate held for investment" on our consolidated statement of income for the nine months ended September 30, 2010. For the first nine months of 2009, we did not record any provisions for impairment. For the three and nine months ended September 30,2010, no provisions for impairment were recorded by Crest. For the third quarter of 2009, provisions for impairment of $29,000 were recorded by Crest on two properties held for sale at September 30, 2009, one of which was sold in the fourth quarter of 2009. For the first nine months of 2009, provisions for impairment of $340,000 were recorded by Crest on five properties held for sale at September 30, 2009, two of which were sold in the fourth quarter of 2009. These provisions for impairment are included in "income from discontinued operations, real estate acquired for resale by Crest" on our consolidated statement of income for the three and nine months ended September 30, 2009. Operations from 13 of our investment properties were classified as held for sale at September 30, 2010, plus properties sold in 2010 and 2009, are reported as discontinued operations. Their respective results of operations have been reclassified to "income from discontinued operations, real estate held for investment" on our consolidated statements of income. We do not depreciate properties that are classified as held for sale. Crest acquires properties with the intention of reselling them rather than holding them for investment and operating the properties. Consequently, we typically classify properties acquired by Crest as held for sale at the date of acquisition and do not depreciate them. As a result, the operations of Crest's properties are classified as "income from discontinued operations, real estate acquired for resale by Crest" on our consolidated statements of income. No debt was assumed by buyers of our investment properties, or repaid as a result of our investment property sales, and we do not allocate interest expense as discontinued operations related to real estate held for investment. We allocate interest expense related to borrowings specifically attributable to Crest's properties. The interest expense amounts allocated to the Crest properties held for sale are included in "income from discontinued operations, real estate acquired for resale by Crest” on our consolidated statements of income. If circumstances arise that were previously considered unlikely and, as a result, we decide not to sell a property previously classified as held for sale, the property is reclassified as real estate held for investment. A property that is reclassified as held for investment is measured and recorded at the lower of (i) its carrying amount before the property was classified as held for sale, adjusted for any depreciation expense that would have been recognized had the property been continuously classified as held for investment, or (ii) the fair value at the date of the subsequent decision not to sell. 10 Table of contents The following is a summary of Crest's "income from discontinued operations, real estate acquired for resale by Crest" on our consolidated statements of income (dollars in thousands): Three months ended Nine months ended Crest's income from discontinued operations, September 30, September 30, real estate acquired for resale Rental revenue $ $
